Lumpkin, J.

1. One who, without receiving any of the consideration for which a promissory note was given, signed it as a surety for another, was none the less a surety and did not become a principal merely because, in consideration of his signing, the creditor released an existing mortgage he held against the other maker of the note. Such a transaction amounted to no more than a substitution of one form of security for another.
2. Under the evidence, and in view of the law laid down by this court in Lewis, Leonard & Co. v. Brown, 89 Ga. 115 (cited approvingly in Vandiver v. Wright, 94 Ga. 698), the verdict in the surety’s favor was right.
3. The verdict rendered in this case being beyond question for an amount fully as large as the plaintiff, under the evidence, was entitled to recover against the principal debtor, and the surety having been properly discharged, it was error to grant the plaintiff a new trial. Judgment reversed.